DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of group I in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that the groups of inventions are linked by a general inventive concept, the y-shaped adapters with predetermined sequence, nonrandomly generated.  This is not found persuasive because y-shaped adapters with predetermined sequence, nonrandomly generated are taught in the prior art in this Office action and therefore the inventions lack unity.
Applicant’s amendments filed 12/21/2020 have been entered.
Claims 32, 46, 48-50, 52 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 4-6, 8-10, 12, 14-16, 19-20, 26-29, 31 and 55 are currently pending and examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-10, 12, 14-16, 19-20, 26-29, 31 and 55are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “the ratio of nucleic acid templates to polynucleotide B species is greater than 1,000 to 1” which is unclear if the applicant means 1,000 or more nucleic acid template molecules or 1,000 or more different nucleic acid template sequences per polynucleotide B species.  For purposes of examination, the examiner has interpreted the claim as 1,000 nucleic acid molecules.  As per MPEP 2173.02(I),  if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.
Claim 27 recites the limitation "step (b)" and “step (a)” in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "step (b)" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-6, 8-10, 12, 14-16, 19-20, 26, 29, 31 and 55 depend from claim 1 and are therefore similarly rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 27-31 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 19 recites the method of claim 1, wherein the presence of a single nucleotide alteration in the nucleic acid template is “determined” and the single nucleotide alteration is present at a frequency of 5 percent or lower.  Specifically the “determined” step in claim 19 comprises concepts relating to data comparison and manipulations that can be performed mentally or are analogous to human mental work, or can be considered as mathematical manipulations and calculations, both being abstract ideas or ideas “of themselves” as per MPEP 2106.04(a)(2)(I)(A-C) and 2106.04(a)(2)(III)(A).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4.  The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s).  In the instant case, claim 1 from which claim 19 depends from recites “A method for determining a sequence of nucleotides for one or more nucleic acid templates in a nucleic acid sample, comprising contacting double-stranded nucleic acid templates of the nucleic acid sample with a predetermined discrete set of partially double-stranded nonrandom oligonucleotide adapter species under ligation conditions, thereby generating adapter-ligated nucleic acid templates”.  The additional elements of claim 1 do not add “significantly more” because they are well-understood, routine and conventional activities in light of the anticipation rejection, below. Therefore, the claim is patent ineligible. 
Claim 27 recites the method of claim 1, further comprising the steps of obtaining a list of B species and B’ species of the nonrandom oligonucleotide adapters provided for ligation with the nucleic acid templates; determining the sequence of the B species or B’ species of the nonrandom oligonucleotide adapter-ligated nucleic acid templates; comparing the sequence of the B species or B’ species of step (b) to the sequences of the B and B’ species on the list of step (a); and removing from the determination of the count of nucleic acid templates, nonrandom oligonucleotide adatper-ligated nucleic acid templates that comprise B species or B’ species sequences that are not identical to a B 
Claim 28 recites the method of claim 1, further comprising obtaining a list of B species and B’ species of the nonrandom oligonucleotide adapters provided for ligation with the nucleic acid templates; determining the sequence of the B species or B’ species of the nonrandom oligonucleotide adapter-ligated nucleic acid templates; comparing the sequence of the B species or B’ species of step (b) to the sequences of the B and B’ species on the obtained list; and assigning a weight to the nonrandom oligonucleotide adapter-ligated nucleic acid template sequences, where the assigned weight is considered in the determination of the number of nucleic acid templates.  Specifically the “obtaining, determining, comparing, and assigning” steps in claim 28 comprise concepts relating to data comparison 
Claim 29 recites the method of claim 1, comprising counting the number of unique nucleic acid templates for the nucleic acid sample that comprises:
Identifying the nonrandom oligonucleotide adapter species ligated to each nucleic acid template; and counting the number of nonrandom oligonucleotide adapter species ligated to the nucleic acid templates for the nucleic acid sample; or 
Identifying a set of amplicon duplicates, wherein the amplicon duplicates comprise amplified adapter-ligated nucleic acid templates comprising a first polynucleotide B species and a second polynucleotide B species at a second end, wherein the first and second polynucleotide B species may or may not comprise the same nucleotide 
Specifically the “counting”, “identifying”, and “determining” steps in claim 29 comprise concepts relating to data comparison and manipulations that can be performed mentally or are analogous to human mental work, or can be considered as mathematical manipulations and calculations, both being abstract ideas or ideas “of themselves” as per MPEP 2106.04(a)(2)(I)(A-C) and 2106.04(a)(2)(III)(A).  Therefore, the claim recites one or more judicial exceptions as per Prong One of the revised Step 2A analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance issued Jan. 7, 2019 in the Federal Register Vol. 84, No. 4.  The same Guidance requires analysis of Prong Two, which is whether the claim recites additional elements that integrate the exception(s) into a practical application of that exception(s).  In the instant case, claim 1 from which claim 29 depends from recites “A method for determining a sequence of nucleotides for one or more nucleic acid templates in a nucleic acid sample, comprising contacting double-stranded nucleic acid templates of the nucleic acid sample with a predetermined discrete set of partially double-stranded nonrandom oligonucleotide adapter species under ligation conditions, thereby generating adapter-ligated nucleic acid templates”.  The additional elements of claim 1 do not add “significantly more” because they are well-understood, routine and conventional activities in light of the anticipation rejection, below.  Therefore the claim is patent ineligible.
Claim 31 recites the method of claim 1, comprising determining a base call of at least one nucleotide of a nucleic acid template, comprising identifying a set of amplicon duplicates, wherein the amplicon duplicates comprise amplified adapter-ligated nucleic acid templates comprising a polynucleotide B species at one end; identifying the at least one nucleotide in each amplicon of the set of amplicon duplicates; and determining the base call of the at least one nucleotide where the identity of the at least one nucleotide is the same in at least 95% of the amplicons in the set of amplicon 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-6, 8-10, 12, 14-16 and 26 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  Article titled Multiplex Illumina Sequencing Using DNA Barcoding published 01/01/2013 by Koon Ho Wong et al.
Regarding claim 1, Wong teaches a method for determining a sequence of nucleotides for one or more nucleic acid templates in a nucleic acid sample (e.g. see abstract) comprising:
Contacting double-stranded nucleic acid templates of the nucleic acid sample with a predetermined discrete set of partially double-stranded nonrandom oligonucleotide adapter species under ligation conditions, thereby generating adapter-ligated nucleic acid templates (e.g. see Figure 7.11.1) wherein: each of the nonrandom oligonucleotide adapter species comprises a first oligonucleotide species and a second oligonucleotide species; each of the first oligonucleotide species comprises 5’ to 3’ a polynucleotide A and a  5’ to 3’ polynucleotide B species and each of the second oligonucleotide species comprises 5’ to 3’ a polynucleotide B’ species and a 5’ to 3’ polynucleotide A’  (e.g. see Table 7.11.1); each of the polynucleotide B species and the polynucleotide B’ species are predetermined, are non-randomly generated, and are about 4 to about 20 consecutive nucleotides in length (e.g. see Table 7.11.2); there are 999 or fewer polynucleotide B species and each polynucleotide B’ species is a reverse complement of a polynucleotide B species (e.g. see Table 7.11.2 and Barcode design and selection); polynucleotide A is not a reverse complement of polynucleotide A’ (e.g. see Figure 7.11.1); the ratio of nucleic acid template molecules to polynucleotide B species is greater than 1,000 to 1 (Wong teaches on the order of 180 million DNA molecules per calculations for 250bp of DNA and 5 ng of DNA (1/250 * 1/660 g/mol * 5x10^-9 g = 3x10^-14 moles * 6.02x10^23 molecules/mole =  1.8x10^8 molecules) and 96 barcode adapter sequences or “B species”, e.g. see p. 7.11.3 “End repair and 5’ phosphorylation” and Table 7.11.2); the polynucleotide B species anneal to the complementary 
Regarding claim 2, Wong teaches wherein the partially double stranded nonrandom oligonucleotide adapter species is a Y adapter (e.g. see Figure 7.11.1).
Regarding claim 4, since the present application is suggesting predetermined sequences implies non-degeneracy (as per p. 10, last para. of the present specification), there is reason to believe that the predetermined barcode adapters taught by Wong are also non-degenerate. It is noted that In re Best (195USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  In the instant case, Wong teaches the y-shaped adapters all having known barcode sequences. Therefore, it is reasonable that the barcode adapters would be non-degenerate.
Regarding claim 5, Wong teaches wherein each of the first oligonucleotide species comprises a polynucleotide C species between polynucleotide A and the polynucleotide B species; each of the second oligonucleotide species comprises a polynucleotide C’ species between polynucleotide A’ and the polynucleotide B’ species; each polynucleotide C’ species is the reverse complement of the polynucleotide C species; and the polynucleotide C species anneal to complementary polynucleotide C’ species (e.g. see Figure 7.11.1 and Table 7.11.1, the B and B’ species need only be 20 nucleotides, therefore the remaining complementary barcode is the C and C’ species).
Regarding claim 6, Wong teaches wherein each of the polynucleotide C species comprises the same nucleotide sequence or wherein the polynucleotide C species comprises at least two different nucleotide sequences (e.g. see table 7.11.2).
Regarding claim 8, Wong teaches wherein amplifying the adapter-ligated nucleic acid templates generates double-stranded amplicons, and sequencing comprises sequencing all or a portion of each strand of amplicons (e.g. see Figure 7.11.1 and description).
Regarding claim 9, Wong teaches wherein the adapter-ligated nucleic acid templates are amplified by a process comprising…exponential amplification (e.g. “PCR” see p. 7.11.10, Number of PCR cycles of amplification).
Regarding claim 10, Wong teaches wherein each adapter-ligated nucleic acid template comprises one nonrandom oligonucleotide adapter at a first end and a standard sequencing adapter at a second end (e.g. see Table 7.11.1 and Step 13, after PCR amplification, the template will have a y-adapter and primer or “standard sequencing adapter” attached at both ends).
Regarding claim 12, wherein the nucleic acid templates are sheared double-stranded DNA templates (e.g. see p. 7.11.9, Size of input DNA material).
Regarding claim 14, comprising blunt-ending the nucleic acid templates before contacting the nucleic acid templates with the nonrandom oligonucleotide adapter species (e.g. “end-repair”, see Figure 7.11.1 and description).
Regarding claim 15, wherein the nonrandom oligonucleotide adapter species comprise a blunt end (e.g. see Figure 7.11.1).
Regarding claim 16, wherein the double-stranded nucleic acid templates or the double-stranded nonrandom oligonucleotide adapter species comprise a ligation linker (e.g. “T4 DNA Ligase”, see p. 7.11.3, Materials).
Regarding claim 26, wherein each of the adapter-ligated nucleic acid templates comprises a first nonrandom oligonucleotide adapter at a first end and a second nonrandom oligonucleotide adapter at a second end (e.g. see Figure 7.11.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over article titled Multiplex Illumina Sequencing Using DNA Barcoding published 01/01/2013 by Koon Ho Wong et al.
Regarding claim 55, in accordance with MPEP 2144.05, which states:
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”).
In the instant case, the concentrations are 20-40ng of DNA and 50-500nM of adapter and Wong teaches 1-10ng of DNA and 10,000nM of adapter (e.g. see “materials” p. 7.11.3).  It would have been obvious to optimize concentrations for maximum ligation efficiency and the claim is therefore not patent eligible.  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success because the adapter is still in excess of the DNA. 
Conclusion
No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639